Citation Nr: 1031856	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
disabling, from May 29, 2002, to September 28, 2004, and a 
disability rating higher than 60 percent from September 29, 2004, 
for impairment of sphincter control. 

2.  Entitlement to an evaluation in excess of 20 percent 
disabling, from December 22, 1998, to May 28, 2002, and a 
disability rating in excess of 10 percent from May 29, 2002, for 
a hemorrhoid disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO). 

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected impairment of sphincter 
control involves requests for higher ratings following the grant 
of service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court in Rice also found that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran has essentially asserted that he not employable 
solely by reason of his service-connected disabilities.  It is 
also noted that through correspondence to the RO dated in 
February 2000, the Veteran raised the issue of entitlement to a 
TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claims. 

The record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of his hemorrhoid 
disorder and impairment of sphincter control disabilities in July 
2001.  In a July 2010 informal hearing presentation, the 
Veteran's representative claimed that these disabilities had 
increased in severity.  Given the reported worsening of the 
Veteran's disabilities since his last VA examination, the Board 
finds that a new VA examination is necessary in order to decide 
the Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 
121 (1991). 

In a February 2000 communication, the Veteran indicated that the 
claimed disabilities have severely impaired his ability to obtain 
and retain employment.  As noted in the introduction, given the 
Veteran's statement regarding his inability to work due to 
service-connected disabilities, the record also raises the issue 
of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 
4.16.  See Rice, supra.  

Additionally, in TDIU claims, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect 
the Veteran's service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  A review of 
the claims file does not show that such an opinion has been 
obtained with respect to the TDIU claim.  Accordingly, VA 
examination is warranted in order to obtain an opinion concerning 
the Veteran's employability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
extent and severity of his service-
connected hemorrhoids and impairment of 
sphincter control.  All indicated studies 
should be performed.  The claims file and a 
copy of this remand will be made available 
to the examiner who will acknowledge 
receipt and review of these materials in 
any report generated as a result of this 
remand.  The examiner should be asked to 
describe all current residuals of internal 
or external hemorrhoids (if any) and any 
history of recurrence.  Additionally, the 
examiner should comment on the severity of 
the Veteran's impairment of sphincter 
control to include whether he has extensive 
leakage and fairly frequent involuntary 
bowel movements or has a complete loss of 
sphincter control.



3.  The Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the impact of the 
service-connected disabilities on the 
Veteran's employability.  The claims file 
must be made available for review by the 
examiner should note such review in the 
report.

The examiner should determine whether it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
are sufficiently severe, by themselves, to 
render him unable to secure and follow a 
substantially gainful occupation without 
regard to his nonservice-connected 
disabilities, or his age.  The Veteran is 

The examiner should provide a rationale for 
all opinions expressed.  

4.  Thereafter, readjudicate the claims to 
include entitlement to a TDIU.  If the 
determinations remain unfavorable to the 
Veteran, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


